PER CURIAM. The petition for writ of mandamus is denied on the merits. The Court notes that petitioner has unsuccessfully challenged the judgment and sentence in Bay County Circuit Court case number 95-0563-G ten times in this Court in case numbers 1D01-2522, 1D02-0986, 1D03-2167, 1D05-1599, 1D05-5251, 1D07-3830, 1D07-5005, 1D08-1328, 1D09-1066, and 1D10-2564. Petitioner is warned that any future filings that this Court determines to be frivolous may result in the imposition of sanctions, including a prohibition against any further pro se filings in this Court and a referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes (2016) (providing that a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections). Fla. R. App. P. 9.410. ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.